 

Case 3:19-cr-00090-S Document1 Filed 02/21/19 Pagelof6 PagelID1

  

 

Crmrht IN THE UNITED STATES DISTRICT COURT ae
i in B 7 FOR THE NORTHERN DISTRICT ORMSHERAS! PH I2: 57
DALLAS DIVISION
DEPUTY CLERK tb
UNITED STATES OF AMERICA NO.
" FILED UNDER SEAL
ELKIN ACOSTA LOPEZ

INDICIMENT Je99CR-09Q-8

Count One
Conspiracy to Launder Monetary Instruments
(Violation of 18 U.S.C. § 1956(a)(1)(A)(i) and (h))
The Grand Jury Charges:
Introduction and Background
At all times material to this indictment:

1. Defendant Elkin Acosta Lopez was a resident of Bogota, Colombia.

2. Defendant Elkin Acosta Lopez operated a jewelry business in Bogota,

Colombia.
Conspiracy
3. Beginning on or about June 6, 2016, and continuing through in or around

July of 2016, the exact date being unknown, in the Dallas Division of the Northern
District of Texas (NDTX) and elsewhere, the defendant, Elkin Acosta Lopez, did
knowingly combine, conspire, and agree with other persons known and unknown to the
Grand Jury to commit an offense against the United States in violation of 18 U.S.C.

§ 1956, to wit: to knowingly conduct and attempt to conduct a financial transaction

affecting interstate and foreign commerce, which involved the proceeds of a specified

Indictment—Page 1

 
 

Case 3:19-cr-00090-S Document1 Filed 02/21/19 Page 2of6 PagelD 2

unlawful activity, that is, interference with commerce by robbery, in violation of 18
U.S.C. §§ 1951(a) and 2, with the intent to promote the carrying on of said specified
unlawful activity, that is, interference with commerce by robbery, and that while
conducting and attempting to conduct such financial transaction, knew that the property
involved in the financial transaction represented the proceeds of some form of unlawful
activity in violation of 18 U.S.C. § 1956(a)(1)(A)(i).

Manner and Means

4. It was part of the conspiracy that the conspirators profiled traveling jewelry
salesmen in the Dallas Fort-Worth area and elsewhere for the purposes of planning
robberies of the traveling jewelry salesmen.

5. It was further part of the conspiracy that the conspirators robbed traveling
jewelry salesmen, sometimes at gunpoint, in order to steal the traveling jewelry
salesmen’s money and jewelry.

6. It was further part of the conspiracy that the conspirators negotiated and
sold the stolen jewelry to Elkin Acosta Lopez, who knew the jewelry had been stolen.

7. It was further part of the conspiracy that the conspirators conducted
business in interstate commerce and the conspiracy affected interstate and foreign
commerce as contemplated by 18 U.S.C. § 1951(a).

8. It was further part of the conspiracy that Elkin Acosta Lopez traveled to
New York to sell the stolen jewelry. In at least one instance, Elkin Acosta Lopez melted

down the jewelry to conceal that it had been stolen. |

Indictment—Page 2
 

Case 3:19-cr-00090-S Document1 Filed 02/21/19 Page 3of6 PagelD 3

9. It was further part of the conspiracy that Elkin Acosta Lopez caused
currency to be provided to the conspirators in the United States and in the country of
Colombia in exchange for providing Elkin Acosta Lopez with the stolen jewelry.

Overt Acts

10. In furtherance of the conspiracy and to effect its object, Elkin Acosta
Lopez, along with other conspirators, committed the following overt acts, among others,
in the NDTX and elsewhere:

11. Onor about June 9, 2016, the conspirators, whose names are known to the
Grand Jury, conducted surveillance in the vicinity of a jewelry store located at 300 South
Central Expressway, Richardson, Texas, for the purpose of identifying and robbing a
traveling jewelry salesman.

12. Onor about June 9, 2016, the conspirators, whose names are known to the
Grand Jury, utilized three rental vehicles in order to conduct the above-referenced
surveillance, facilitate the commission of the robbery, and avoid detection and
apprehension by law enforcement.

13. Onor about June 9, 2016, the conspirators, whose names are known to the
Grand Jury, robbed a traveling jewelry salesman at gunpoint at a gas station located in
Euless, Texas, in the NDTX.

14. On or about June 9, 2016, the conspirators, whose names are known to the
Grand Jury, kicked and beat the traveling jewelry salesman to secure and steal his

jewelry. The violence contributed to the traveling jewelry salesman’s death.

Indictment—Page 3

 
 

Case 3:19-cr-00090-S Document1 Filed 02/21/19 Page4of6 PagelD4

15. On or about June 10, 2016, the conspirators spoke with Elkin Acosta
Lopez about the potential purchase of jewelry.

16. On or about June 11, 2016, Elkin Acosta Lopez entered the United States
from the country of Colombia to meet with the conspirators in Houston, Texas, for the
purpose of purchasing the stolen jewelry.

17. On or about June 11, 2016, Elkin Acosta Lopez rented a car in Houston,
Texas.

18. On or about June 12, 2016, Elkin Acosta Lopez gave the conspirators a
down-payment of approximately $10,000 in United States currency for the stolen
jewelry. Elkin Acosta Lopez told the conspirators he would provide the rest of their
money at a later date.

19. On or about June 12, 2016, the conspirators split the down-payment from
Elkin Acosta Lopez.

20. On or about June 13, 2016, Elkin Acosta Lopez began traveling to New
York to sell the jewelry.

21. Onor about June 20, 2016, Elkin Acosta Lopez flew from New York to
Bogota, Colombia. |

[Nothing further on this page.]

Indictment—Page 4

 
 

Case 3:19-cr-00090-S Document1 Filed 02/21/19 Page5of6 PagelID5

22. In uly of 2016, Elkin Acosta Lopez caused more currency to be provided
to the conspirators, whose names are known to the Grand Jury, in the country of
Colombia. This currency represented the remaining portion of what the conspirators and
Elkin Acosta Lopez had agreed on in Houston, Texas, back in June of 2016.

All in violation of 18 U.S.C. § 1956(a)(1)(A)(i) and (h).

 

ERIN NEALY COX
UNITED STATES ATTORNEY

RYAN Kk. RAYBOULD

Assistant United States Attorney
Kansas Bar No. 25429

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699

Tel: 214-659-8713

Fax: 214-659-8809

E-mail: ryan.raybould@usdoj.gov

Indictment—Page 5

 
 

Case 3:19-cr-00090-S Document1 Filed 02/21/19 Page 6of6 PagelD 6

_ IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA .
V.

ELKIN ACOSTA LOPEZ

 

_ SEALED INDICTMENT |

(18 U.S.C. § 1956(h) (18 U.S.C. § 1956(a)(1)(A)(i))
Conspiracy to Commit Promotional Money Laundering

 

 

 

| | (Count 1) / oe
oe | . 1 Count | . -
A true bill rendered , ( \ — =
(VC rn.
Palas —__ V7 SS ==roreprs

Aalst

Filed in open court this day of February, 2019.

 

Warrant to be Issued : —\
C
a pAe KX
| TED STATES MAGISTRATE JUDGE
‘NoCriminal Matter Pending .

 

  

 
